Case 8:09-cr-00571-TPB-MAP Document 377 Filed 01/04/21 Page 1 of 3 PageID 1244



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                             Case No. 8:09-cr-571-T-60MAP

JAVIER ENRIQUE
CASTILLO-ROMERO

      Defendant.
________________________________/

            ORDER DENYING DEFENDANT’S “MOTION TO ALTER
             OR AMEND JUDGMENT PURSUANT TO RULE 59(E)”

      This matter is before the Court on Defendant Javier Enrique Castillo-Romero’s

motion to alter or amend judgment, filed pro se on November 2, 2020. (Doc. 374).

After reviewing the motion, case file, and the record, the Court finds as follows:

      On February 23, 2010, Defendant pled guilty to conspiracy to possess with

intent to distribute five kilograms or more of cocaine while on board a vessel subject to

the jurisdiction of the United States, in violation of 46 U.S.C. §§ 70503(a), 70506(a)

and (b), and 21 U.S.C. § 960(b)(1)(B)(ii). On April 7, 2017, Judge Elizabeth A.

Kovachevich sentenced Defendant to 168 months imprisonment. Defendant is

currently incarcerated at D. Ray James CI in Folkston, Georgia, and he is projected to

be released on or about November 4, 2021.

      In his motion, Defendant requests that the Court alter or amend his judgment

to release him from federal prison. As grounds, Defendant alleges that he “was only

taking orders from his employer,” and that he provided the Government with

information that led to the arrest and conviction of his co-defendant. Defendant
Case 8:09-cr-00571-TPB-MAP Document 377 Filed 01/04/21 Page 2 of 3 PageID 1245



appears to argue that his co-defendant received the same sentence although his co-

defendant tried to flee. Defendant believes that because he cooperated with the

Government, he should have received a lesser sentence than his co-defendant.

      After reviewing the applicable law and facts presented here, the Court finds

that Defendant is not entitled to relief. Initially, the Court notes that Federal Rule of

Civil Procedure 59(e) is inapplicable to this criminal case and provides no basis to alter

or amend his judgment and sentence. Although Defendant also cites to 18 U.S.C. §

3582(c)(1)(A), he does not allege that he exhausted his administrative remedies or

provide any documentation to show that he exhausted his remedies. As such, the

Court does not have the authority to consider his compassionate release request. See,

e.g., United States v. Smith, No. 8:17-cr-412-T-36AAS, 2020 WL 2512883, at *4 (M.D.

Fla. May 15, 2020) (concluding that the district court “does not have the authority to

excuse the exhaustion or lapse requirement in § 3582(c)(1)(A)” and noting that a

majority of the district courts addressing this issue have reached the same conclusion).

      However, even if the Court could consider Defendant’s request, he has failed to

provide any extraordinary and compelling circumstances that would warrant relief.

The fact that he received the same sentence as a co-defendant does not present

extraordinary and compelling circumstances that would warrant a reduction in his

sentence. His guilty plea was knowing, intelligent, and voluntary. The Government

evaluated his information and declined to file a Rule 35 motion, and Defendant has

not alleged or proven that the Government acted with an unconstitutional motive in

not filing a Rule 35 motion. Defendant merely continues to file substantially similar



                                        Page 2 of 3
Case 8:09-cr-00571-TPB-MAP Document 377 Filed 01/04/21 Page 3 of 3 PageID 1246



motions seeking to reduce his sentence based on his perceived cooperation with the

Government. No relief is warranted.

      Defendant is warned that, when necessary, a court may exercise its inherent

judicial authority to sanction an abusive litigant. See, e.g., Martin v. District of

Columbia Court of Appeals, 506 U.S. 1 (1992); Chambers v. NASCO, Inc., 501 U.S. 32

(1991); In re Sindram, 498 U.S. 177 (1991); In re McDonald, 489 U.S. 180 (1989). The

repetitious filing of a frivolous motion is abusive because “[e]very paper filed with the

Clerk of this Court, no matter how repetitious or frivolous, requires some portion of

the institution’s limited resources. A part of the Court’s responsibility is to see that

these resources are allocated in a way that promotes the interests of justice.” In re

McDonald, 489 U.S. at 184. If Defendant continues to file substantially similar or

identical motions, his persistence may result in sanctions.

      DONE AND ORDERED in Chambers, in Tampa, Florida, this 4th day of

January, 2021.




                                                 TOM BARBER
                                                 UNITED STATES DISTRICT JUDGE




                                         Page 3 of 3
